         Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 1 of 14 PageID: 1




THOMAS J. MALLON, ESQ.
Attorney-at-Law
86 Court Street
Freehold, NJ 07728
(732) 780-0230
Attorney for Plaintiff, Jay M. DeMatteo


JAY M. DEMATTEO, a minor by his                   UNITED STATES DISTRICT COURT
guardian ad litem,                                TRENTON
KIMBERLY DEMATTEO

   Plaintiff

   vs.                                              Civil Action No.: -     ( - )


CITY OF TRENTON;                                 COMPLAINT
MARIO VIDAL
and JANE DOE VIDAL (fictitious individual),
member of the City of Trenton Police Department;
SHEILAH COLEY, Police Director;
JOHN DOES 1-5 (fictitious individuals),
Personnel of the City of Trenton
Police Department in supervisory
capacities;

   Defendants.

                                        JURISDICTION

         1. This action is brought pursuant to 42 U.S.C. Section 1983 and in accordance with the

Fourth and Fourteenth Amendments of the Constitution of the United States of America.

Jurisdiction is conferred under 28 U.S.C. Section 1331 and Section 1343(3). This Court has

supplemental jurisdiction over Plaintiff’s pendent state law claims pursuant to 28 U.S.C. Section

1367.




                                                1
       Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 2 of 14 PageID: 2




                                             PARTIES

       2. Plaintiff Jay M. DeMatteo Jay and Kimberly DeMatteo, residing at 2 North Commerce

Square, Suite 405, Robbinsville, NJ, 08691, are and were, at all times herein relevant, residents

of the State of New Jersey.

       3. Plaintiff Jay M. DeMatteo is a minor, being sixteen years old when Defendants

violated his constitutional rights on July 19, 2020.

       4. Plaintiff Kimberly DeMatteo is the mother and guardian ad litem of Plaintiff Jay

DeMatteo.

       5. Defendants Mario Vidal and Jane Doe Vidal ere at all times mentioned herein

duly appointed and acting police officers of the City of Trenton Police Department and at all

times herein were acting in such capacities as the agents, servants and/or employees of the City

of Trenton and were acting under the color of law.

       4. Defendants Police Director Sheilah Coley and/or John Does 1-5 were at all times

mentioned herein duly appointed and acting members of the City of Trenton Police Department

and at all times herein were acting in such capacities as the agents, servants and/or employees of

City of Trenton and were acting under the color of law.

       5. Defendants Police Director Sheilah Coley and/or John Does 1-5 were acting in

supervisory capacities over Defendants Mario Vidal and Jane Doe Vidal and responsible by law

for the training, supervision and conduct of Defendants Mario Vidal and Jane Doe Vidal.

       6. Defendant City of Trenton is a duly designated municipality of the state of New

Jersey, under the laws of the state of New Jersey.




                                                  2
      Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 3 of 14 PageID: 3




       7. At all times relevant hereto, Defendants City of Trenton employed the aforementioned

Defendants. As such, it was responsible for the training, supervision and conduct of Defendants

Sheilah Coley; Mario Vidal and Jane Doe Vidal, and John Does 1-5.

       8. All Defendants are named in their individual and official capacities.

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       1. On 7/19/20, Plaintiff Jay M. DeMatteo was a passenger in his mother’s vehicle,

Plaintiff Kimberley DeMatteo.

       2. Plaintiff experienced a panic attack causing him nosebleeds and vomiting. His mother

pulled over on I 195 and Plaintiff got out and began vomiting on the side of the road.

       3. Trenton police officer Defendant Mario Vidal approached Plaintiff and his mother in

plain clothes. Never identifying himself as a police officer and without any justification, Defendant

Vidal ran over to Plaintiff and pointed his weapon directly at Plaintiff ’s head while he was still

vomiting.

       4. Defendant Jane Doe Vidal approached Plaintiff ’s mother and identified herself as a

police officer by showing her badge.

       5. Defendant Jane Doe Vidal told Plaintiff ’s mother that Defendant Mario Vidal

pointing his weapon at her son’s head was “going to teach him a lesson” and held her back from

going over to her son.

       6. Defendant Jane Doe Vidal then went over to Defendant Mario Vidal, he lowered his

weapon and they both got Plaintiff to his feet and searched him. State Police arrived to investigate

and no charges were filed against Plaintiff.

       7. Defendants’ actions caused Plaintiff emotional injuries.


                                                 3
        Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 4 of 14 PageID: 4




                                     COUNT ONE
                        SECTION 1983 USE OF EXCESSIVE FORCE

        1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

        2. Defendants Mario Vidal and/or Jane Doe Vidal acting under color of state law

used excessive and unreasonable force on Plaintiff’s persons by pointing a weapon at him,

depriving Plaintiff of his right to be secure in his person and effects against unreasonable seizure,

in violation of the Fourth and Fourteenth Amendments of the Constitution of the United States

and U.S.C. Section 1983.

        3. As a direct and proximate cause of the Defendants’ excessive and unreasonable use of

force set forth above, Plaintiff sustained emotional injuries and will incur additional special

damages in the future in an amount which cannot yet be determined.

        4. By reason of the above, Plaintiff was injured and was deprived of his constitutional

rights as described above.

        WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants Mario Vidal and Jane

Doe Vidal on this Count together with compensatory and punitive damages, attorney’s fees,

interest and costs of suit incurred, and for any such further relief as the court deems proper and

just.

                                     COUNT TWO
                       SECTION 1983 ILLEGAL SEARCH / SEIZURE

        1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

        2. The aforementioned acts of Defendants Mario Vidal and/or Jane Doe Vidal

committed under color of state law in pointing a weapon at Plaintiff and searching his person


                                                  4
        Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 5 of 14 PageID: 5




were unjustified, without probable cause, reasonable suspicion or any other exception to the

warrant requirements under the Fourth and Fourteenth Amendments of the Constitution of the

United States.

        3. The aforementioned acts of Defendants in pointing a weapon at Plaintiff and

searching him without justification were in violation of Plaintiff’s right to be free from

unreasonable search and seizure of his person and effects under the Fourth Amendment of the

Constitution of the United States, and the right to be free of the deprivation of liberty under the

Fourteenth Amendment of the Constitution of the Unites States, made actionable through 42

U.S.C. Section 1983.

        4. By reason of the above Plaintiff was deprived of his constitutional rights, sustained

emotional injuries, and will incur additional special damages in the future in an amount which

cannot yet be determined.

        WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants Mario Vidal and Jane

Doe Vidal on this Count together with compensatory and punitive damages, attorney’s fees,

interest and costs of suit incurred, and for any such further relief as the court deems proper and

just.

                                    COUNT THREE
                         SECTION 1983 FAILURE TO INTERVENE

        1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

        2. Defendants Mario Vidal and Jane Doe Vidal were City of Trenton Police Officers and

at all times mentioned herein were acting under color of state law.




                                                  5
         Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 6 of 14 PageID: 6




         3. Defendants Mario Vidal and Jane Doe Vidal had a duty to intervene in the unjustified

use of force on Plaintiff and unreasonable seizure by Defendants Mario Vidal and Jane Doe

Vidal.

         4. The unjustified use of force on Plaintiff and unreasonable seizure by Defendants

Mario Vidal and Jane Doe Vidal deprived Plaintiff of his right to be secure in his person and

effects against unreasonable seizure in violation of the Fourth and Fourteenth Amendments of the

Constitution of the United States and made actionable through 42 U.S.C. Section 1983.

         5. Defendants Mario Vidal and Jane Doe Vidal had a reasonable opportunity to

intervene in the unjustified seizure and use of force on Plaintiff by Defendants Mario Vidal and

Jane Doe Vidal and failed to intervene.

         6. As a direct and proximate cause of the malicious and outrageous conduct of

Defendants as set forth above, Plaintiff sustained emotional injuries and will incur additional

special damages in the future in an amount which cannot yet be determined.

         WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants Mario Vidal and Jane Doe

Vidal on this Count together with compensatory and punitive damages, attorney’s fees,

interest and costs of suit incurred, and for any such further relief as the court deems proper and

just.

                                     COUNT FOUR
                         SECTION 1983 SUPERVISORY LIABILITY

         1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

         2. Defendants Sheilah Coley and/or John Does 1-5 were supervisory officials and/or

officers in charge at the time Defendants Mario Vidal and Jane Doe Vidal used excessive and

                                                  6
        Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 7 of 14 PageID: 7




unreasonable force on Plaintiff and deprived him of his right to be secure in his person and

effects against unreasonable seizure.

        3. Defendants Coley and/or John Does 1-5 had a duty to prevent subordinate officers

Defendants Mario Vidal and Jane Doe Vidal from violating the constitutional rights of

citizens and/or detainees.

        4. Defendants Sheilah Coley and/or John Does 1-5 either directed Defendants Mario

Vidal and/or Jane Doe Vidal to violate Plaintiff’s constitutional rights or had knowledge of

and acquiesced in his/their subordinate’s violations.

        5. As a direct and proximate result of the acts of Defendants Coley and/or John Does

1-5 as set forth herein, Plaintiff sustained emotional injuries and will incur additional special

damages in the future in an amount which cannot yet be determined in connection with the

deprivation of his constitutional rights guaranteed by the Fourth and Fourteenth Amendments

to the Constitution of the United States and protected by 42 U.S.C. Section 1983.

        WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants Sheilah Coley and/or John

Does 1-5 on this Count together with compensatory and punitive damages, attorney’s fees,

interest and costs of suit incurred, and for any such further relief as the court deems proper and

just.

                                 COUNT FIVE
              SECTION 1983 UNLAWFUL POLICY, CUSTOM, PRACTICE
                            INADEQUATE TRAINING

        1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

        2. Defendants City of Trenton, City of Trenton Police Director Sheilah Coley and/or John


                                                  7
       Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 8 of 14 PageID: 8




Does 1-5, are vested by state law with the authority to make policy on : (1) the use of force; internal

affairs investigations and/or administrative reviews pursuant to the City of Trenton Police

Department policies, practices and/or customs and/or the New Jersey Attorney General’s Use of

Force and/or Internal Affairs Guidelines; (2) effectuating arrests; (3) police citizen encounters, and/or

(4) disciplining officers. Defendants Coley and/or John Does 6- 10 are responsible for training

Defendant City of Trenton’s police officers in the use of force and/or were officers in charge when

Defendants Mario Vidal and Jane Doe Vidal pointed a weapon at Plaintiff and searched him without

justification.

        3. At all times mentioned herein, Defendants Mario Vidal and Jane Doe Vidal, as police

officers, agents, servants and/or employees of Defendant City of Trenton, were acting under the

direction and control of Defendants City of Trenton Police Department, Coley and/or John Does

1-5 and were acting pursuant to the official policy, practice or custom of the City of Trenton Police

Department.

        4. Acting under color of law pursuant to official policy, practice, or custom, Defendants

City of Trenton, Coley and/or John Does 1-5 intentionally, knowingly, recklessly and/or with

deliberate indifference failed to train, instruct, supervise, control, and discipline on a continuing

basis, Defendants Coley, Mario Vidal and/or Jane Doe Vidal in their duties to refrain from: (1)

unlawfully and maliciously assaulting, arresting and harassing citizens; (2) intentionally, recklessly

and/or negligently misrepresenting the facts of arrests and/or other police-citizen encounters; (3)

falsifying police and/or other official records; (4) withholding and/or mishandling evidence; (5)

making false arrests, and/or (6) using unreasonable and excessive force.




                                                   8
       Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 9 of 14 PageID: 9




       5. Acting under color of law pursuant to official policy, practice, or custom, Defendants

City of Trenton, Coley and/or John Does 1-5 intentionally, knowingly, recklessly and/or with

deliberate indifference implemented and/or conducted superficial and shallow Internal Affairs

processes which ignored evidence and patterns of police misconduct on individual and departmental

levels. Defendants City of Trenton, Coley and/or John Does 1-5 failed to professionally, objectively

and/or expeditiously investigate instances and patterns of police misconduct in violation of the spirit

and substance of the New Jersey Attorney General’s Guidelines for Internal Affairs Policy and

Procedures.

       6. Defendants City of Trenton, Coley and/or John Does 1-5 failed to adequately track

departmental excessive force complaints, administrative complaints and/or use of force incidents in

violation of City of Trenton Police Department policies, practices, customs and/or guidelines and/or

the New Jersey Attorney General’s Use of Force and/or Internal Affairs Guidelines, and/or failed to

discipline officers for such violations.

       7. Defendants City of Trenton, Coley and/or John Does 1- 5 were aware of numerous similar

police citizen encounters involving, and/or Internal Affairs complaints and/or civil lawsuits filed

against, Defendants Coley; Mario Vidal; Jane Doe Vidal, and/or other City of Trenton Police

Officers whereby they customarily and frequently subjected citizens held in custody to physical and

mental abuse; unlawfully and maliciously assaulted, arrested and harassed citizens; intentionally,

recklessly and/or negligently misrepresented the facts of arrests and/or other police-citizen

encounters; falsified police and/or other official records; made false arrests; mishandled and/or

withheld evidence, and/or used unreasonable and excessive force on citizens/arrestees.




                                                  9
     Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 10 of 14 PageID: 10




       8. Despite their awareness, Defendants City of Trenton, Coley and/or John Does 1-5 failed

to employ any type of corrective or disciplinary measures against Defendants Mario Vidal, Jane

Doe Vidal and/or other City of Trenton Police Officers.

       9. Defendants City of Trenton, Coley and/or John Does 1-5 had knowledge of, or, had they

diligently exercised their duties to instruct, train, supervise, control, and discipline Defendants

Coley, Mario Vidal and/or Jane Doe Vidal on a continuing basis, should have had knowledge that

the wrongs which were done, as heretofore alleged, were about to be committed.

       10. Defendants City of Trenton, Sheilah Coley and/or John Does 1-5 had power to prevent

or aid in preventing the commission of said wrongs, could have done so by reasonable diligence, and

intentionally, knowingly, recklessly and/or with deliberate indifference failed to do so.

       11. Defendants City of Trenton, Sheilah Coley and/or John Does 1-5, directly or indirectly,

under color of state law, approved and/or ratified the unlawful, deliberate, malicious, reckless, and

wanton conduct of Defendants Sheilah Coley, Mario Vidal and/or Jane Doe Vidal heretofore

described.

       12. As a direct and proximate result of the acts of Defendants City of Trenton, Coley and/or

John Does 1-5 as set forth herein, Plaintiff sustained emotional injuries and will incur additional

special damages in the future in an amount which cannot yet be determined in connection with the

deprivation of his constitutional rights guaranteed by the Fourth and Fourteenth Amendments to the

Constitution of the United States and protected by 42 U.S.C. Section 1983.

       WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants City of Trenton, Sheilah Coley

and/or John Does 1-5 on this Count together with compensatory and punitive damages, attorney’s


                                                 10
        Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 11 of 14 PageID: 11




fees, interest and costs of suit incurred, and for any such further relief as the court deems proper and

just.

                           SUPPLEMENTAL STATE LAW CLAIMS

                                  COUNT SIX
               VIOLATION OF NEW JERSEY CIVIL RIGHTS ACT (NJCRA)

         1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

         2. The actions of Defendants Mario Vidal and/or Jane Doe Vidal, set forth at length

above, deprived Plaintiff of his substantive due process right to be free from unlawful seizure of his

person and his fundamental right to liberty secured by the Constitution of the United States and the

Constitution of the State of New Jersey, in violation of N.J.S.A. 10:6-1, et seq. (“The New Jersey

Civil Rights Act”).

         3. As a direct and proximate result of the aforesaid acts of Defendants Mario Vidal and/or

Jane Doe Vidal, Plaintiff sustained emotional injuries, was deprived of his constitutional

rights as described above and will incur additional special damages in the future in an amount

which cannot yet be determined.

         WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants Mario Vidal and Jane Doe

Vidal on this Count together with compensatory and punitive damages, attorney’s fees, interest

and costs of suit incurred, and for any such further relief as the court deems proper and just.

                                       COUNT SEVEN
                                   ASSAULT AND BATTERY


         1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

         2. At all times relevant herein, Defendants Mario Vidal and/or Jane Doe Vidal

                                                  11
        Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 12 of 14 PageID: 12




were acting within the scope of their employment as Trenton police officers.

         3. Defendants Mario Vidal and/or Jane Doe Vidal committed an assault and battery on

Plaintiff by physically and/or emotionally injuring him without justification and/or by putting him

in reasonable apprehension of serious and imminent bodily harm.

         4. The assault and battery committed by Defendants was contrary to the common law

of the State of New Jersey.

         5. As a result of the intentional, reckless, negligent and/or objectively unreasonable

assault and battery, as specifically alleged above, Plaintiff sustained diverse substantial and

permanent emotional injuries; medical expenses; lost wages and pain and suffering, and will

suffer additional special damages in the future in an amount which cannot yet be determined.

         WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants City of Trenton, Mario Vidal

and Jane Doe Vidal on this Count together with compensatory and punitive damages, attorney’s

fees, interest and costs of suit incurred, and for any such further relief as the court deems proper and

just.

                                          COUNT EIGHT
                                          NEGLIGENCE

         1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

         2. At all times relevant herein, Defendants Mario Vidal and/or Jane Doe Vidal were

acting within the scope of their employment with Defendant City of Trenton as police officers.

         3. Defendants Mario Vidal and/or Jane Doe Vidal had a duty to the Plaintiff to not

expose him to an unreasonable risk of injury.

         4. Through the acts and omissions set forth at length above, Defendants Mario Vidal

and/or Jane Doe Vidal breached that duty.

                                                  12
     Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 13 of 14 PageID: 13




        5. The acts and omissions of the Defendants were in violation of the common law of the

State of New Jersey.

        6. As a direct and proximate result of their breach of duty to plaintiff, he was caused

to suffer significant and permanent emotional injury; medical expenses; lost wages and pain and

suffering, and will suffer additional special damages in the future in an amount which cannot yet be

determined.

        WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants City of Trenton, Mario

Vidal and Jane Doe Vidal on this Count together with compensatory and punitive damages,

attorney’s fees, interest and costs of suit incurred, and for any such further relief as the court deems

proper and just.

                                     COUNT NINE
                          INFLICTION OF EMOTIONAL DISTRESS

        1. The previous paragraphs are incorporated herein inclusively as if fully set forth.

        2. At all times relevant herein, Defendants Mario Vidal and Jane Doe Vidal were acting

within the scope of their employment with Defendant City of Trenton as police officers.

        3. Defendants’ intentional, reckless and/or negligent actions caused Plaintiff severe

emotional distress, resulting in medical expenses and special damages in the future which cannot yet

be determined.

        WHEREFORE, Plaintiff Jay M. DeMatteo, by his mother and guardian ad litem

Plaintiff Kimberley DeMatteo, demands judgment against Defendants City of Trenton, Mario

Vidal and Jane Doe Vidal on this Count together with compensatory and punitive damages,




                                                  13
     Case 3:21-cv-01795 Document 1 Filed 02/03/21 Page 14 of 14 PageID: 14




attorney’s fees, interest and costs of suit incurred, and for any such further relief as the court deems

proper and just.
                                DEMAND FOR TRIAL BY JURY

        Plaintiffs hereby demand a trial by jury as to all issues.

                             DESIGNATION OF TRIAL COUNSEL

        Please be advised that Thomas J. Mallon, Esquire is hereby designated trial counsel in the

above captioned matter.

Dated: February 3, 2021                                 /s/ Thomas J. Mallon, Esquire
                                                        THOMAS J. MALLON, ESQUIRE




                                                  14
